     Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 1 of 5

759(2FLS9 .
          ;.
           jSM (B4y,99/
                      08)-Jgd.
                             gpm ptinaCrimi
                                          nalCase                              ..r                rur   PAp.ç 1of5


                          U N IT E D ST A T E S D IST R IC T C O U R T
                                               Southern DistrictofFlorida
                                                     M iam iD ivision

   UNITED STATES OF AM ERICA                                 JU DG M EN T IN A C R IM IN AL CA SE
                        V.
              JO H N A H EA R N                              Case N um ber:17-C R -20883-W IL LIA M S
                                                             U SM N um ber:17043-104
                                                             CounselForDefendant:G erald E.G reenberg
                                                             CounselForTheUnited States:Jerrob Duffy
                                                             CourtReporter:Patricia Sanders
T he defendantpleaded guilty to C ount 1 ofthe Inform ation.
Thedefendantisadjudicated guiltyoftheseoffenses:
TITLE & SECTIO N                 lN AT UR E O F O FFENSE                                  O FFEN SE
                                                                                                 -       C O U NT
                                                                                          EN DE D
18ULS.C.371
       -            -
                                -Co
                                 - nspiracytounlawfullyselluzlreg-jjteredsecuriyyes       01/01/2014      1
Thedefendantissentencedasprovidedinthefollowingpagesofthisjudgment.Thesentenceisimposedpursuant
to the Sentencing Reform A ctof 1984.
ItisorderedthatthedefendantmustnotifytheUnitedStatesattorneyforthisdistrictwithin30daysofanychange
of nam e,residence,or m ailing address untila11fines,restitution,costs,and specialassessm ents lm posed by this
judgmentarefullypaid.Iforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStatesattorney
ofm aterialchanges in econom ic circum stances.




                                                           Dateoflmposition ofSentence:1/18/2019




                                                           K athleen   W illiam s
                                                           U nited Sta s D istrictJudge


                                                           Date:        / a u- l
     Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 2 of 5

USDC FLSD 2458 (Rev.09/08)-JudcmentinaCriminalCase                                                          Paae2of5
DEFENDANT:JO HN AH EARN
CA SE NUM BER:17-CR-20883-W ILLIAM S

                                                      PR O BA TIO N

Thedefendantishereby sentenced to probation fora term of54 m onthsasto Count1oftheInform ation.
Thedefendantshallnotcom m itanotherfederal,state orlocalcrim e.
Thedefendantmustreportto the probation office inthe districtto which the defendantisreleased within 72 hoursofrelease
from thecustody oftheBureau ofPrisons.
The defendantshallnotunlawfully possessa controlled substance.The defendantshallrefrain from any unlawfuluseofa
controlled substance.Thedefendantshallsubm itto onedrugtestwithin 15daysofrelease from imprisonmentandatleasttwo
periodic drug teststhereafter,asdetennined by the court.
The defendantshallcooperate in thecollection ofDNA asdirected by the probation officer.
The defendantshallnotpossessa irearm ,am m unition,destructive device,or any otherdangerousweapon.
lfthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordancewith
theScheduleofPaymentssheetofthisjudgment.
The defendantmustcom ply with the standard conditionsthathave been adopted by thiscourtasw ellaswith any additional
conditionson the attached page.
                                     STA N DA R D C O N D ITIO N S O F SU PER V ISIO N
    1.Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
   2.Thedefendantshallreporttotheprobation officerandshallsubmitatruthfulandcompletewritten reportwithinthefirstfifteen
     daysofeachm onth;
   3.Thedefendantshallanswertruthfully allinquiriesbytheprobationofficerand follow the instructionsoftheprobation ofticer;
   4.Thedefendantshallsupporthisorherdependentsandmeetotherfamily responsibilities;
   5.Thedefendantshallworkregularly atalawfuloccupation,unlessexcusedbytheprobationoftscerforschooling,training,orother
      acceptable reasons'
                        ,
   6. Thedefendantshallnotify theprobation officeratleasttendayspriorto any changein residenceorem ploym ent',
   7. Thedefendantshallrefrain from excessiveuseofalcoholand shallnotpurchase,possess,use,distribute,oradministerany
      controlled substanceoranyparaphernaliarelatedto any controlled substances,exceptasprescribedby aphysician;
   #.Thedefendantshallnotfrequentplaceswherecontrolledsubstancesareillegally sold,used,distributed,oradm inistered;
   9.Thedefendantshallnotassociatewithanypersonsengaged incriminalactivityand shallnotassociatewithanypersonconvictedof
      afelony,unlessgrantedpermissiontodosobythejrobationofficer;
    l0.Thedefendantshallpermitaprobationofficertovislthim orheratanytimeathom eorelsewhereandshallperm itconfiscation of
       anycontraband observed inplainview oftheprobation officer;
    11.'l-hedefendantshallnotifytheprobation officerwithin seventy-twohoursofbeingarrested orquestioned byalaw enforcem ent
       officer;
    12.Thedefendantshallnotenterintoany agreem entto actasan inform eroraspecialagentofalaw enforcem entagency withoutthe
       perm issionofthecourt;and
    l3.Asdirectedbytheprobationofficer,thedefendantshallnotifythirdpartiesofrisksthatmaybeoccasioned bythedefendant's
       crim inalrecord orpersonalhistoryorcharacteristicsand shallperm ittheprobation officerto m akesuchnotiticationsandto
       confirm thedefendant'scom pliancew ith suchnotiGcationrequirement.
      Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 3 of 5

USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                          Paae3of5
D EFEN DAN T:JO H N A H EA R N
CASE NUM BER:17-CR-20883-W lLLIAM S

                                       SPEC IA L C O N DITIO N S O F SU PER V ISIO N

FinancialDisclosureRequirem ent-Thedefendantshallprovidecomplete accessto financialinform ation,
including disclosure ofal1business and personalfinances,to the U .S.Probation Officer.

NoNew DebtRestriction -Thedefendantshallnotapply for,solicitorincurany furtherdebt,included butn0t
limited to loans,linesofcreditorcreditcard charges,eitherasaprincipalorcosigner,asan individualorthrough
any corporateentity,withoutfirstobtaining perm ission from theUnited StatesProbation Ofticer.

Related Concern Restriction -Thedefendantshallnotown,operate,actasa consultant,beem ployed in,or
participate in any m anner,in any related concern during the period ofsupervision.

Self-Employm entRestriction -Thedefendantm ustdissolve Corp Consult,lnc.and haveno involvem entinthe
M anhattan TransferRegistrarCom pany -The defendantshallobtain priorwritten approvalfrom theCourtbefore
entering into any self-em ploym ent.

Unpaid Restitution,Fines,orSpecialAssessm ents-lfthedefendanthasany unpaid amountofrestitution,fines,or
specialassessm ents,the defendantshallnotify theprobation officerofany m aterialchangein thedefendant's
econom iccircum stancesthatm ightaffectthedefendant'sability to pay.
     Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 4 of 5

USDC FLSD 2458(Rev.09/08)-Jud> entinaCriminalCase                                                         Pa8e4of5
DEFEN DANT:JOHN AHEARN
CASE NUM BER:17-CR-20883-W ILLIAM S

                                          CR IM IN A L M O N ETA R Y PENA LT IE S

The defendantm ustpay the totalcrim inalm onetary penaltiesunderthe schedule ofpaym ents on Sheet6.
                                             A ssessm ent            Fine                   Restitution
          TOTALS                                $100.00              $0.00                    $0.00
Thedetermination ofrestitutionisdeferred until4/18/2019.AnAmendedJudgmentinaCriminalCase(AO
245C)willbeenteredaftersuchdetermination.
If the defendant m akes a partial paym ent, each payee shall receive an approxim ately proportioned
paym ent,unless specified otherw ise in the priority order or percentage paym ent colum n below .H ow ever,
pursuantto 18U.S.C.j366441),allnonfederalvictimsmustbepaid beforetheUnited Statesispaid.
'NA M E O F PA YEE                                           T O TA L LO SS*        RE ST ITU TIO N O R DER ED
* Findings forthe totalam ountoflosses are required underChapters 109A ,110, 1IOA ,and 113A ofTitle 18 for
offensescom mitted on oraflerSeptember13,1994,butbeforeApril23,1996.
k#A ssessm entdue im m ediately unlessothenvise ordered by the Court.
     Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 5 of 5

USDC FLSD 2458 (Rev.09/0S)-JudgmenîinaCrimi
                                          nalCase                                                      Page5of5
DEFENDANT:JOHN AHEARN
CASE NUM BER:17-CR-20883-W lLLlAM S

                                                    SC H ED ULE O F PA Y M EN TS

Having assessedthedefendant'sability to pay,paym entofthetotalcrim inalmonetarypenaltiesisdueasfollows:
A.Lump sum paym entof$100.00 dueim m ediately.
Unlessthecoul'
             thasexpressly ordered otherwise,ifthisjudgmentimposesimprisonmcnt,paymentofcriminal
monetary penalties is due during imprisonm ent.Allcrim inalmonetary penalties, exceptthose paym ents m ade
throughtheFederalBureauofPrisons'ImuateFinancialResponsibilityProgram ,arem adetotheclerk ofthecourt.
The defendantshall receive credit for al1paym ents previously made toward any crim inal monetary penalties
imposed.
Thisassessment/fine/restitution ispayableto the CLERK,UN ITED STATES COURTS and isto beaddressedto:
U .S.CLER K 'S O FFIC E
ATTN :FIN A N CIAL SEC TIO N
400 N O RT H M IAM IA V EN UE,R O O M 08N 09
M IA M I,FLO R ID A 33128-7716
Theassessment/sne/restitution ispayableimm ediately.TheU .S.Bureau ofPrisons,U .S.Probation Officeandthe
U.S.Attorney'sOfficeare responsible fortheenforcem entofthisorder.
Defendantand Co-DefendantNamesand CaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeveralAm ount,and corresponding payee,ifappropriate.
CA SE N UM BER                                                                             JO INT A N D SEV EM L
DEFEN DA N T AN D C O -DE FEN DA N T N A M ES                          TO T AL A M O U N T A M O U NT
(INCLUDING DEFENDANT NUM BER)
The G overnm entshallfile a prelim inary order offod eiture w ithin 3 days.
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincijal,(3)restitutioninterest,(4)
fineprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,lncludingcostofprosecution
and courtcosts.
